FULL TEXT.
CUSHING, J.
Numerous errors were assigned in the motion for a new trial, but only two were argued in the brief of counsel for plaintiff in error. One was, the weight of the evidence; and the other, that the Court erred in limiting argu ment of counsel for plaintiff in error.
The evidence was in dispute. The verdict, is supported by sufficient evidence, and will not be disturbed.
The Court did limit counsel in his comments on the failure of the defendant in error to call Dr. Gillespie, as a witness: The rule is, that argument may be made on the evidence and reasonable deductions to be drawn therefrom.
Counsel undertook to state what Dr. Gillespie would or would not say under oath. The line of argument suggested by the brief of' counsel for plaintiff in error was not proper, and the Couit did not err in its ruling1 that “this case is to be tried upon the testimony that was given here, and not upon an inference of what ho would or would not have said.”
The judgment of the Court below will be affirmed.
(Hamilton, PJ., concurs. Buchwalter, J., not. participating.)